              Case 4:18-cv-02248-PJH Document 180 Filed 08/21/20 Page 1 of 5



 1   Juli E. Farris (Bar No. 141716)
     KELLER ROHRBACK L.L.P.
 2   801 Garden Street, Suite 301
     Santa Barbara, CA 93101
 3   (805) 456-1496; Fax: (805) 456-1497
     jfarris@kellerrohrback.com
 4
     Interim Lead Counsel for Plaintiffs
 5
     (Additional Attorneys Listed Below)
 6

 7

 8                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
 9
                                     OAKLAND DIVISION
10
     BARBARA LEWIS, AKEMI BUCKINGHAM,      No. 4:18-cv-02248-PJH
11   BOBBIE JOE HULING, CYNTHIA
     WHETSELL, MARTHA MERLE, ELAINA
12   HUFNAGEL, TERESA GATTUSO, ELISSA
     WAGNER, AND DIXIE WILLIAMS,          STIPULATION OF VOLUNTARY
13
     INDIVIDUALLY AND ON BEHALF OF ALL DISMISSAL WITHOUT PREJUDICE
14   OTHERS SIMILARLY SITUATED,           OF PLAINTIFF ELAINA HUFNAGEL
                                          AND ORDER
15                            Plaintiffs,
                                           Judge:    Phyllis J. Hamilton
16        v.
17   RODAN + FIELDS, LLC, A CALIFORNIA
     LIMITED LIABILITY COMPANY,
18
                                        Defendant.
19

20
            In accordance with Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiffs in the
21
     above-captioned action and Defendant, by and through their counsel, stipulate and agree that all
22
     claims in the above-captioned action, as to Plaintiff Elaina Hufnagel only, are dismissed without
23

24   prejudice and without waiver of any costs. While Hufnagel is withdrawing from the litigation as

25   a named plaintiff, she retains her status and rights as an absent member of the putative class in
26   the pending litigation, and Defendant retains all rights and defenses it may have against her as a
27
     putative class member. A proposed order is attached.
28

      No. 4:18-cv-02248-PJH                           1                    STIPULATION OF DISMISSAL
                                                                                 WITHOUT PREJUDICE
             Case 4:18-cv-02248-PJH Document 180 Filed 08/21/20 Page 2 of 5



 1         IT IS SO STIPULATED, through Counsel of Record.
 2    Dated: August 19, 2020    /s/ Juli E. Farris
 3                                   Counsel for Plaintiffs

 4                                  Juli E. Farris (Bar No. 141716)
                                    KELLER ROHRBACK L.L.P.
 5                                  1201 Third Avenue, Suite 3200
                                    Seattle, WA 98101-3052
 6
                                    (206) 623-1900; Fax (206) 623-3384
 7                                  jfarris@kellerrohrback.com

 8                                  Michael D. Woerner, admitted pro hac vice
                                    Ryan McDevitt, admitted pro hac vice
 9                                  Benjamin Gould (Bar No. 250630)
                                    Erika M. Keech, admitted pro hac vice
10
                                    KELLER ROHRBACK L.L.P.
11                                  1201 Third Avenue, Suite 3200
                                    Seattle, WA 98101-3052
12                                  (206) 623-1900; Fax: (206) 623-3384
                                    mwoerner@kellerrohrback.com
13                                  rmcdevitt@kellerrohrback.com
                                    bgould@kellerrohrback.com
14
                                    ekeech@kellerrohrback.com
15
                                    Jeffrey Lewis (Bar No. 66587)
16                                  KELLER ROHRBACK L.L.P.
                                    300 Lakeside Drive, Suite 1000
17                                  Oakland, CA 94612
                                    (510) 463-3900, Fax (510) 463-3901
18
                                    jlewis@kellerrohrback.com
19
                                    Interim Lead Counsel
20
                                    Marc L. Godino (Bar No. 182689)
21                                  Danielle L. Manning (Bar No. 313272)
                                    GLANCY PRONGAY & MURRAY LLP
22
                                    1925 Century Park East, Suite 2100
23                                  Los Angeles, CA 90067
                                    (310) 201-9150; Fax: (310) 201-9160
24                                  mgodino@glancylaw.com
                                    dmanning@glancylaw.com
25
                                    Interim Class Counsel
26

27

28

     No. 4:18-cv-02248-PJH                     2                STIPULATION OF DISMISSAL
                                                                      WITHOUT PREJUDICE
             Case 4:18-cv-02248-PJH Document 180 Filed 08/21/20 Page 3 of 5



 1                                 Rosemary M. Rivas (Bar No. 209147)
                                   LEVI & KORSINSKY LLP
 2                                 44 Montgomery Street, Suite 650
 3                                 San Francisco, CA 94104
                                   (415) 291-2420, Fax: (415) 484-1294
 4                                 rrivas@zlk.com

 5                                 Joseph G. Sauder
                                   SAUDER SCHELKOPF
 6                                 555 Lancaster Avenue
 7                                 Berwyn, PA 19312
                                   (610) 200-0580
 8                                 jgs@sstriallawyers.com

 9                                 Attorneys for Plaintiffs
10
      Dated: August 19, 2020   /s/ Anthony Anscombe
11
                                    Counsel for Defendant
12
                                   Mary E. Buckley (IL Bar No. 6275472)
13                                 (admitted pro hac vice
                                   Darlene K. Alt (IL Bar No. 6228745)
14                                 (admitted pro hac vice)
15                                 STEPTOE & JOHNSON L.L.P.
                                   115 S LaSalle Street, Suite 3100
16                                 Chicago, Illinois 60603
                                   (312) 577-1300
17                                 dalt@steptoe.com
                                   mbuckley@steptoe.com
18

19                                 Stephanie A. Sheridan (Bar No. 135910)
                                   Anthony J. Anscombe (Bar No. 135883)
20                                 Meegan B. Brooks (Bar No. 298570)
                                   STEPTOE & JOHNSON L.L.P.
21                                 Steuart Tower
                                   1 Market Street, Suite 1800
22
                                   San Francisco, CA 94105
23                                 (415) 365-6700, Fax (415) 365-6678
                                   ssheridan@steptoe.com
24                                 aanscombe@steptoe.com
                                   mbrooks@steptoe.com
25
                                   Attorneys for Defendants
26

27

28

     No. 4:18-cv-02248-PJH                   3                 STIPULATION OF DISMISSAL
                                                                     WITHOUT PREJUDICE
              Case 4:18-cv-02248-PJH Document 180 Filed 08/21/20 Page 4 of 5



 1                                     ATTESTATION OF FILER

 2          I, Juli E. Farris, am the ECF user whose identification and password are being used to file
 3   this STIPULATION. Pursuant to Civil Local Rule 5-1(i)(3), I hereby attest that all other
 4
     signatories to this document concurred in its filing.
 5

 6                                               By: /s/ Juli E. Farris
                                                          Juli E. Farris
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      No. 4:18-cv-02248-PJH                            4                   STIPULATION OF DISMISSAL
                                                                                 WITHOUT PREJUDICE
                Case 4:18-cv-02248-PJH Document 180 Filed 08/21/20 Page 5 of 5



 1                                          [PROPOSED] ORDER
 2            Pursuant to stipulation, the Court hereby ORDERS:
 3
              1.       All claims in Lewis v. Rodan + Fields, LLC, 4:18-cv-02248-PJH, as to Plaintiff
 4
     Elaina Hufnagel only, are hereby dismissed without prejudice and without waiver of any costs.
 5
              2.       Elaina Hufnagel has withdrawn from the litigation as a named plaintiff and shall
 6
     retain her status and rights as an absent member of the putative class in the pending litigation,
 7

 8   and Defendant shall retain all rights and defenses it may have against her as a putative class

 9   member.                                                         S DISTRICT
                                                                   TE           C
                                                                 TA




                                                                                         O
                                                             S
10




                                                                                          U
                                                           ED
              IT IS SO ORDERED.




                                                                                           RT
                                                                                   ERED
                                                       UNIT             O ORD
11                                                               IT IS S




                                                                                                R NIA
      Dated: August 21, 2020                                                                n
12                                                                                  Hamilto
                                                                          hyllis J.
                                                        NO




                                                                  d g e P




                                                                                                FO
                                                     The       Ju
                                                            Honorable         Phyllis J.
                                                                              Hamilton
                                                            RT




                                                                                           LI
13                                                   UnitedEStates District Court Judge
                                                             H




                                                                                          A
                                                                 RN                        C
                                                                                    F
                                                                      D IS T IC T O
                                                                            R
14

15   4811-4365-2552, v. 1


16

17

18

19

20

21

22

23

24

25

26

27

28

      No. 4:18-cv-02248-PJH                             5                                STIPULATION OF DISMISSAL
                                                                                               WITHOUT PREJUDICE
